Attorney’s Docket Number: 4630.3130000
Filing Date: 08/18/2020
Claimed Foreign Priority Date: none
Applicants: Chen et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 08/18/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 08/18/2022, responding to the Office action mailed on 04/19/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-15 and 21-25.

Response to Amendment
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103, as formulated in the Non-Final office action mailed on 04/19/2022. Accordingly, all previous claim rejections are withdrawn. However, some of the previously presented prior art remains relevant, and new grounds for rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-9, 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US2019/0288114).
 
Regarding Claim 1, Kim (see, e.g., Figs. 1-2 and 10-24) shows all aspects of the instant invention including a method for forming a semiconductor structure, comprising:
- forming a fin structure (e.g., active fins 2-3 or 5-6) over a substrate (e.g., substrate 21) (see, e.g., Fig. 10 and Par. [0041])
- forming, over the fin structure, a source/drain region with a lateral width (e.g., source/drain region 43 or 41) (see, e.g., Fig. 20 and Par. [0064])
- removing a portion of the source/drain region to decrease the lateral width of the source/drain region (see, e.g., Fig. 24 and Par. [0071])
- forming an insulating stack (e.g., feature comprised of dielectric separating pattern 75 on non-active dielectric fin 4N) protruding into the substrate and in contact with the source/drain region (see, e.g., Fig. 1 and Par. [0073])
Regarding Claim 3, Kim (see, e.g., Figs. 24 and 1) shows that removing the portion of the source/drain region comprises exposing an other portion of the source/drain region (e.g., recessed 43 or 41), wherein the insulating stack (e.g., 75,4N) is in contact with the other portion of the source/drain region.
Regarding Claim 4, Kim (see, e.g., Fig. 24) shows that removing the portion of the source/drain region comprises removing the portion of the source/drain region while maintaining a height of the source/drain region (e.g., the height of 43 or 41 is unchanged).
Regarding Claim 5, Kim (see, e.g., Figs. 23-24) shows that forming the source/drain region comprises forming a convex surface at a first side of the source/drain region (e.g., side surface of 43 or 41 with all internal angles <180o), and wherein removing the portion of the source/drain region comprises forming a concave surface at a second side of the source/drain region (e.g., opposing side surface of 43 or 41 with at least one internal angle >180o).
Regarding Claim 7, Kim (see, e.g., Figs. 23-24) shows that forming the source/drain region comprises forming a convex surface at first and second sides of the source/drain region (e.g., side surface of 43 or 41 with all internal angles <180o), and wherein removing the portion of the source/drain region comprises forming a shoulder structure at the convex surface of the second side of the source/drain region (e.g., indentation in 43 or 41 from 75T).
Regarding Claim 8, Kim (see, e.g., Fig. 1 and Par. [0073]) shows forming a dielectric layer over the source/drain region with the decreased width (e.g., ILD 45), wherein forming the insulating stack comprises depositing the insulating stack over and in contact with the dielectric layer (e.g., 75 is formed through a thin film forming process and a planarizing process, leaving remaining materials confined to trench 75T).
Regarding Claim 9, Kim (see, e.g., Figs. 1-2 and 10-24) shows all aspects of the instant invention including a method for forming a semiconductor structure, comprising:
- forming first and second fin structures (e.g., active fins 2-3 or 5-6) over a substrate (e.g., substrate 21) (see, e.g., Fig. 10 and Par. [0041])
- forming a shallow trench isolation (STI) region (e.g., device separating layer 27) on the substrate and between the first and second fin structures (see, e.g., Fig. 14 and Par. [0054])
- forming a source/drain region over sidewalls of the first and second fin structures (e.g., source/drain region 43 or 41) (see, e.g., Fig. 20 and Par. [0064])
- removing a first portion of the source/drain region to expose a second portion of the source/drain region (see, e.g., Fig. 24 and Par. [0071])
- forming an insulating stack (e.g., feature comprised of dielectric separating pattern 75 on non-active dielectric fin 4N) in contact with the second portion of the source/drain region and through a bottom surface of the STI region (see, e.g., Fig. 1 and Par. [0073])
Regarding Claim 11, Kim (see, e.g., Fig. 24) shows that removing the first portion of the source/drain region comprises removing the first portion of the source/drain region while maintaining a height of the source/drain region (e.g., the height of 43 or 41 is unchanged).
Regarding Claim 12, Kim (see, e.g., Figs. 23-24) shows that removing the first portion of the source/drain region comprises forming a concave surface at the second portion of the source/drain region (e.g., side surface of 43 or 41 with at least one internal angle >180o).
Regarding Claim 13, Kim (see, e.g., Figs. 23-24) shows that removing the first portion of the source/drain region comprises forming a shoulder structure at the second portion of the source/drain region (e.g., indentation in 43 or 41 from 75T).
Regarding Claim 14, Kim (see, e.g., Fig. 1 and Par. [0073]) shows forming a dielectric layer over the source/drain region (e.g., ILD 45), wherein forming the insulating stack comprises depositing the insulating stack over and in contact with the dielectric layer (e.g., 75 is formed through a thin film forming process and a planarizing process, leaving remaining materials confined to trench 75T).

Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen et al. (US2019/0164741).

Regarding Claim 21, Wen (see, e.g., Figs. 1 and 3-18) shows all aspects of the instant invention including a method, comprising:
- forming transistor structures (e.g., FinFETs) on a semiconductor substrate (e.g., substrate 21), wherein each of the transistor structures comprises a fin structure (e.g., fin 104) and a source/drain region (e.g., S/D feature 162) (see, e.g., Figs. 1A-D,3A and Par. [0014]-[0015])
- reducing a lateral width of the source/drain region for each of the transistor structures (see, e.g., Fig. 10 and Par. [0040])
- forming isolation structures (e.g., features comprised of dielectric layers 114a on isolation structures 106) between source/drain regions of the transistor structures and in contact with the substrate (see, e.g., Fig. 11 and Par. [0041])
- forming metal source/drain contacts (e.g., S/D metal contact 184) over the source/drain regions with reduced lateral widths (see, e.g., Figs. 16-18 and Par. [0047]-[0049])
Regarding Claim 22, Wen (see, e.g., Fig. 10 and Par. [0040]) shows that reducing the lateral width comprises etching back a surface of the source/drain regions (e.g., using a dry etching process).
Regarding Claim 23, Wen (see, e.g., Fig. 10 and Par. [0040]) shows that forming the isolation structures (e.g., dielectric feature comprising 114a,106) comprises forming the isolation structures between opposing source/drain regions with reduced lateral widths (e.g., 162a) (see, e.g., Fig. 11 and Par. [0041]).

Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US2018/0151564).

Regarding Claim 21, Lee (see, e.g., Figs. 10-21 and Par. [0102]-[0136]) shows all aspects of the instant invention including a method, comprising:
- forming transistor structures (e.g., FinFETs) on a semiconductor substrate (e.g., substrate 201), wherein each of the transistor structures comprises a fin structure (e.g., fin structure 202) and a source/drain region (e.g., S/D structures 220 or 221) (see, e.g., Figs. 10A-E)
- reducing a lateral width of the source/drain region for each of the transistor structures (see, e.g., Fig. 13 and Par. [0111]-[0113])
- forming isolation structures (e.g., features comprised of dielectric layer 245, insulating layer 246, isolation insulating layer 205, and dielectric fin liners 206/208) between source/drain regions of the transistor structures and in contact with the substrate (see, e.g., Figs. 16A-B and Par. [0041])
- forming metal source/drain contacts (e.g., S/D metal contact 250) over the source/drain regions with reduced lateral widths (see, e.g., Figs. 17-20 and Par. [0121]-[0128])
Regarding Claim 22, Lee (see, e.g., Fig. 13 and Par. [0111]-[0113]) shows that reducing the lateral width comprises etching back a surface of the source/drain regions (e.g., using an anisotropic etching process).
Regarding Claim 23, Lee (see, e.g., Figs. 16A-B and Par. [0041]) shows that forming the isolation structures (e.g., dielectric feature comprising 245, 246, 205, and 206/208) comprises forming the isolation structures between opposing source/drain regions with reduced lateral widths. 
Regarding Claim 24, Lee (see, e.g., Figs. 15A-B and Par. [0118]) shows forming an interfacial layer (e.g., 246) on an etched-back surface of the source/drain region.
Regarding Claim 25, Lee (see, e.g., Figs. 21-A-D and Par. [0131]) shows that sides of S/D regions 220 or 221 are etched so that the distance D1 of etched S/D side is about 20% to about 50% of the distance D2 of unetched S/D side. Therefore, Lee shows that the lateral width of the source/drain region is reduced by at least 25% (e.g., 40%).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US2019/0288114) in view of Wen et al. (US2019/0164741).

Regarding Claim 15, while Kim is silent about a step of forming a metal contact over a top surface of the source/drain region, it would have been readily apparent to one of skill in the semiconductor art that a conductive contact must be formed to source/drain regions of a transistor so as to provide biasing or input/output signals for the purpose of basic FET operation. Furthermore, Wen (see, e.g., Figs. 16-18 and Par. [0047]-[0050]), in the same field of endeavor, teaches forming metal contacts 184 over top surfaces of source/drain region regions 162, and connecting the resulting terminals to further metal interconnects, as part of steps for forming a complete IC.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step of forming a metal contact over a top surface of the source/drain region in the method of Kim, because metal contacts are known in the semiconductor art for their use as means to electrically connect to source/drain regions as part of steps for forming a complete IC, as suggested by Wen, and implementing a known electrical connection for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 21, Kim (see, e.g., Figs. 1-2 and 10-24) shows most aspects of the instant invention including a method, comprising:
- forming transistor structures (e.g., FinFETs) on a semiconductor substrate (e.g., substrate 21), wherein each of the transistor structures comprises a fin structure (e.g., active fins 2-3 or 5-6) and a source/drain region (e.g., source/drain region 43 or 41, respectively) (see, e.g., Fig. 20 and Par. [0064])
- reducing a lateral width of the source/drain region for each of the transistor structures (see, e.g., Fig. 24 and Par. [0071])
- forming isolation structures (e.g., feature comprised of dielectric separating pattern 75 on non-active dielectric fin 4N) between source/drain regions of the transistor structures (see, e.g., Fig. 1 and Par. [0073])
Additionally, while Kim is silent about a step of forming metal source/drain contacts over the source/drain regions with reduced lateral widths, it would have been readily apparent to one of skill in the semiconductor art that conductive contacts must be formed to source/drain regions of a transistor so as to provide biasing or input/output signals for the purpose of basic FET operation. Also, see comments stated above in Par. 31-32 with regards to Claim 15, which are considered repeated here.
Regarding Claim 22, Kim (see, e.g., Fig. 24) shows that reducing the lateral width comprises etching back a surface of the source/drain regions (e.g., using an etching process).
Regarding Claim 23, Kim (see, e.g., Fig. 24) shows that forming the isolation structures (e.g., 75, 4N) comprises forming the isolation structures between opposing source/drain regions with reduced lateral widths (e.g., 43,41).

Claims 1-4, 6, 8-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US2019/0164838, hereinafter Chang-838) in view of Chang et al. (US2019/0165155, hereinafter Chang-155).

Regarding Claim 1, Chang-838 (see, e.g., Figs. 1-12 and 20-22) shows most aspects of the instant invention including a method for forming a semiconductor structure, comprising:
- forming a fin structure (e.g., semiconductor fin 150) over a substrate (e.g., substrate 110) (see, e.g., Fig. 5)
- forming, over the fin structure, a source/drain region with a lateral width (e.g., epitaxial source/drain structures 220) (see, e.g., Fig. 10)
- removing a portion of the source/drain region to decrease the lateral width of the source/drain region (see, e.g., Fig. 20B and Par. [0042])
- forming an insulating stack (e.g., stack of dielectrics 270,300) in contact with the source/drain region (see, e.g., Figs. 22A-C and Par. [0043]-[0044])
However, while Chang-838 (see, e.g., Figs. 17A-18A and 22B) discloses a cut metal gate (CMG) process, wherein a trench TG,TD is formed through a plurality of features, including gate RG and ILD 230, he is silent about the insulating stack protruding into the substrate. Chang-155 (see, e.g., Figs. 14-15 and Par. [0058],[0076]-[0077]), on the other hand and in the same field of endeavor, similarly teaches a CMG process, wherein opening 450 has varying depths at different locations due to the differences in material compositions of the features affected by said CMG process (e.g., ILD 170 vs. gate structure 200), such that opening 450 has a depth 720 in gate 200 at the gate region that is deeper than a depth 710 in the ILD 170 at the S/D region, and where dielectric stack 510 protrudes into substrate 110 (see, e.g., Fig. 15B vs. 15A). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step of forming an insulating stack protruding into the substrate in the method of Chang-838, because it is knows in the semiconductor manufacturing art that a CMG process can lead to the formation of a trench opening having varying depths, due to the differences in material compositions of the features affected by said CMG process, and in particular, result in the formation of an insulating stack protruding into the substrate at the gate region, as taught by Chang-155, and applying a known method step for its conventional purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 2, Chang-838 (see, e.g., Figs. 20A-B) shows that removing the portion of the source/drain region comprises etching a first side of the source/drain region, while masking a second side of the source/drain region (e.g., with pad layer 250 and a hard mask layer 260).
Regarding Claim 3, Chang-838 (see, e.g., Figs. 20A-B) shows that removing the portion of the source/drain region comprises exposing an other portion of the source/drain region (e.g., recessed left 220 or recessed right 220), wherein the insulating stack (e.g., 270,300) is in contact with the other portion of the source/drain region.
Regarding Claim 4, Chang-838 (see, e.g., Figs. 20A-B) shows that removing the portion of the source/drain region comprises removing the portion of the source/drain region while maintaining a height of the source/drain region (e.g., the height of 220 is unchanged).
Regarding Claim 6, Chang-838 (see, e.g., Figs. 12 and 20) shows that forming the source/drain region comprises forming a convex surface, laterally separated from the fin structure with the lateral width, at a first side of the source/drain region (see, e.g., Fig. 12: convex side surface of polygon 220 pre-etch), and wherein removing the portion of the source/drain region comprises forming an other convex surface, laterally separated from the fin structure with an other lateral width, at a second side of the source/drain region, wherein the lateral width is greater than the other lateral width (see, e.g., Fig. 20: opposite convex side surface of polygon 220 after-etch).
Regarding Claim 8, Chang-838 (see, e.g., Figs. 20-22 and Par. [0035],[0040]) shows forming a dielectric layer (e.g., ILD layer 230) over the source/drain region with the decreased width, wherein forming the insulating stack comprises depositing the insulating stack over and in contact with the dielectric layer (e.g., 270,300 first deposited over 230 then subjected to a CMP process, leaving remaining materials confined to trench 230T).
Regarding Claim 9, Chang-838 (see, e.g., Figs. 1-12 and 20-22) shows most aspects of the instant invention including a method for forming a semiconductor structure, comprising:
- forming first and second fin structures (e.g., semiconductor fins 150) over a substrate (e.g., substrate 110) (see, e.g., Fig. 5)
- forming a shallow trench isolation (STI) region (e.g., isolation dielectric 160) on the substrate and between the first and second fin structures (see, e.g., Fig. 5)
- forming a source/drain region over sidewalls of the first and second fin structures (e.g., epitaxial source/drain structures 220) (see, e.g., Fig. 10)
- removing a first portion of the source/drain region to expose a second portion of the source/drain region (see, e.g., Fig. 20B and Par. [0042])
- forming an insulating stack (e.g., dielectrics 270,300) in contact with the second portion of the source/drain region (see, e.g., Fig. 22C and Par. [0043]-[0044])
However, while Chang-838 (see, e.g., Figs. 17A-18A and 22B) discloses a cut metal gate (CMG) process, wherein a trench TG,TD is formed through a plurality of features, including gate RG and ILD 230, he is silent about forming the insulating stack through a bottom surface of the STI region. Chang-155 (see, e.g., Figs. 14-15 and Par. [0058],[0076]-[0077]), on the other hand and in the same field of endeavor, similarly teaches a CMG process, wherein opening 450 has varying depths at different locations due to the differences in material compositions of the features affected by said CMG process (e.g., ILD 170 vs. gate structure 200), such that opening 450 has a depth 720 in gate 200 at the gate region that is deeper than a depth 710 in the ILD 170 at the S/D region, and where dielectric stack 510 is through a bottom surface of the STI region 120 (see, e.g., Fig. 15B vs. 15A). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step of forming an insulating stack through a bottom surface of the STI region in the method of Chang-838, because it is knows in the semiconductor manufacturing art that a CMG process can lead to the formation of a trench opening having varying depths, due to the differences in material compositions of the features affected by said CMG process, and in particular, result in the formation of an insulating stack through a bottom surface of the STI at the gate region, as taught by Chang-155, and applying a known method step for its conventional purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Regarding Claim 10, Chang-838 (see, e.g., Figs. 20A-B) shows that removing the first portion of the source/drain region comprises etching a first side of the source/drain region while masking a second side of the source/drain region (e.g., pad layer 250 and a hard mask layer 260), wherein the first side is laterally disposed between the first and the second fin structures, and wherein the second side is opposite to the first side.
Regarding Claim 11, Chang-838 (see, e.g., Figs. 20A-B) shows that removing the first portion of the source/drain region comprises removing the first portion of the source/drain region while maintaining a height of the source/drain region (e.g., the height of 220 is unchanged).
Regarding Claim 14, Chang-838 (see, e.g., Figs. 20-22 and Par. [0035],[0040]) shows forming a dielectric layer over the source/drain region (e.g., ILD layer 230), wherein forming the insulating stack comprises depositing the insulating stack over and in contact with the dielectric layer (e.g., 270,300 first deposited over 230 then subjected to a CMP process, leaving remaining materials confined to trench 230T).

Claims 15 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US2019/0164838, hereinafter Chang-838) in view of Chang et al. (US2019/0165155, hereinafter Chang-155), and in further view of Wen et al. (US2019/0164741).

Regarding Claim 15, while Chang-838 in view of Chang-155 is silent about a step of forming a metal contact over a top surface of the source/drain region, it would have been readily apparent to one of skill in the semiconductor art that a conductive contact must be formed to source/drain regions of a transistor so as to provide biasing or input/output signals for the purpose of basic FET operation. Also, see comments stated above in Par. 31-32 with regards to Claim 15, which are considered repeated here, as applied to Chang-838 in view of Chang-155.
Regarding Claim 21, Chang-838 (see, e.g., Figs. 1-12 and 20-22) shows most aspects of the instant invention including a method, comprising:
- forming transistor structures (e.g., FinFETs) on a semiconductor substrate (e.g., substrate 110), wherein each of the transistor structures comprises a fin structure (e.g., semiconductor fin 150) and a source/drain region (e.g., epitaxial source/drain structure 220) (see, e.g., Fig. 10 and par. [0022])
- reducing a lateral width of the source/drain region for each of the transistor structures (see, e.g., Fig. 20B and Par. [0042])
- forming isolation structures (e.g., dielectrics 300) between source/drain regions of the transistor structures (see, e.g., Fig. 22C and Par. [0043]-[0044])
However, while Chang-838 (see, e.g., Figs. 17A-18A and 22B) discloses a cut metal gate (CMG) process, wherein a trench TG,TD is formed through a plurality of features, including gate RG and ILD 230, he is silent about forming the insulating structures in contact with the substrate. Chang-155 (see, e.g., Figs. 14-15 and Par. [0058],[0076]-[0077]), on the other hand and in the same field of endeavor, similarly teaches a CMG process, wherein opening 450 has varying depths at different locations due to the differences in material compositions of the features affected by said CMG process (e.g., ILD 170 vs. gate structure 200), such that opening 450 has a depth 720 in gate 200 at the gate region that is deeper than a depth 710 in the ILD 170 at the S/D region, and where dielectric stack 510 is in contact with the substrate 110 (see, e.g., Fig. 15B vs. 15A). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a step of forming insulating structures in contact with the substrate in the method of Chang-838, because it is knows in the semiconductor manufacturing art that a CMG process can lead to the formation of a trench opening having varying depths, due to the differences in material compositions of the features affected by said CMG process, and in particular, result in the formation of insulating structures in contact with the substrate at the gate region, as taught by Chang-155, and applying a known method step for its conventional purpose would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).
Additionally, while Chang-838 in view of Chang-155 is silent about a step of forming metal source/drain contacts over the source/drain regions with reduced lateral widths, it would have been readily apparent to one of skill in the semiconductor art that conductive contacts must be formed to source/drain regions of a transistor so as to provide biasing or input/output signals for the purpose of basic FET operation. Also, see comments stated above in Par. 31-32 with regards to Claim 15, which are considered repeated here, as applied to Chang-838 in view of Chang-155.
Regarding Claim 22, Chang-838 (see, e.g., Fig. 20B and Par. [0042]) shows that reducing the lateral width comprises etching back a surface of the source/drain regions (e.g., using an etching process).
Regarding Claim 23, Chang-838 (see, e.g., Figs. 21-22 and Par. [0040]) shows that forming the isolation structures (e.g., 300) comprises forming the isolation structures between opposing source/drain regions with reduced lateral widths (e.g., 220).
Regarding Claim 24, Chang-838 (see, e.g., Figs. 15-16, 21B and Par. [0034]-[0035]) shows forming an interfacial layer (e.g., 270) on an etched-back surface of the source/drain region.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US2019/0164741).

Regarding Claim 25, while Wen (see, e.g., Fig. 1A and 10) shows that substantial portions of S/D features 162a are removed during the process of forming openings 171, he is silent about the lateral width of the source/drain region being reduced by at least 25%. However, the S/D reduction percentage claimed by the applicant is only considered to be the “optimum” reduction percentage disclosed by Wen that a person having ordinary skill in the art would have been able to obtain using routine experimentation based, among other things, on the shape of the S/D epi features, proximity of neighboring fins, width of isolation trenches, etc. (see In re Boesch, 205 USPQ 215 (CCPA 1980)), and since neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as openings are formed in the ILD at the S/D regions, to isolate neighboring S/D features from each other and thus reduce the amount of S/D material capable of being parasitically coupled to a proximate gate, as already suggested by Wen. Therefore, because of the above, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the lateral width of the source/drain region being reduced by at least 25% in the method of Wen.

Response to Arguments
Applicant’s arguments with respect to claims filed on 08/18/2022 have been fully considered, but are moot in view of the new grounds of rejection.
 
Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814